 
Exhibit 10.2

QUICKSILVER RESOURCES INC.
RESTRICTED SHARE AWARD AGREEMENT
 
Director: _____________________________________
Number of Restricted Shares: _____________________
Date of Grant: _____________________



1.  Under the terms and conditions of the Quicksilver Resources Inc. Amended and
Restated 2006 Equity Plan (the “Plan”), a copy of which is attached hereto and
incorporated herein by reference, Quicksilver Resources Inc., a Delaware
corporation (the “Company”), grants to the individual whose name is set forth
above (the “Director”) the number of restricted shares of the Company’s Common
Stock, par value $0.01 per share (“Common Stock”), set forth above (the
“Restricted Shares”). Terms not defined in this Agreement have the meanings set
forth in the Plan.
 
2.  The Restricted Shares may not be transferred, sold, pledged, exchanged,
assigned or otherwise encumbered or disposed of by the Director, except to the
Company, until the Restricted Shares become vested in accordance with the
schedule set forth below. Any purported transfer, encumbrance or other
disposition of the Restricted Shares before they become vested will be null and
void, and the other party to any such purported transaction will not obtain any
rights to or interest in the Restricted Shares.
 

 
No. of Vested Shares
 
On and After
 
   
[1/3
First Anniversary of Date of Grant]
   
[1/3
Second Anniversary of Date of Grant]
   
[1/3
Third Anniversary of Date of Grant]
 

 
Notwithstanding the foregoing, in the event of a Change in Control while the
Director is a member of the Board, any nonvested Restricted Shares will
automatically become 100% vested.
 
3.  Except as otherwise provided herein, the Director will have all of the
rights of a stockholder with respect to the Restricted Shares, including the
right to vote such shares and receive any dividends that may be paid thereon;
provided, however, that any additional shares of Common Stock or other
securities that the Director may become entitled to receive pursuant to a stock
dividend, stock split, combination of shares, recapitalization, merger,
consolidation, separation or reorganization or any other change in the capital
structure of the Company will be subject to the same restrictions as the
Restricted Shares.
 
4.  The Director hereby accepts and agrees to be bound by all the terms and
conditions of the Plan and this Agreement. Any amendment to the Plan will be
deemed to be an amendment to this Agreement to the extent that the Plan
amendment is applicable hereto; provided, however, that no amendment will
adversely affect the rights of the Director under this Agreement without the
Director’s consent.
 
ACCEPTED:
 
_____________________
Signature of Director
 